I think that the written statement sent by one of the justices to the chief justice assenting to the confirmation of the report of the commissioners shows that such justice took part in the decision and establishes its validity. He thereby conferred with his associates, and an order was therefore made after a consultation of all the members composing the court. That such justice was absent from the court when the decision was handed down, is not material, as the two judges who were present directed that the order be entered.
The order should be affirmed.
All concur in the Per Curiam opinion, except MILLER, J., dissenting.
The order of General Term refusing to vacate the order of confirmation reversed and such order vacated, and the case remitted to the General Term for decision on the motion for confirmation; the appeal from the order of confirmation dismissed. *Page 387